DETAILED ACTION
Response to Amendment
This Office Action is in response to the After Final Amendment filed 02 August 2022.
Claims 1, 11 and 16 have been amended.
Claims 18 and 19 are canceled.
Claims 1-17 and 20-21 are pending and have been examined in this Office Action.

Response to Arguments
Applicant’s arguments, and the amended claim set are persuasive.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance




Best U.S. References:  Adelberg et al, US Patent Application Publication 2010/0138037 A1 (“Adelberg”) in view of Fausak et al., US Patent Application Publication 2008/0033596 A1 (“Fausak”) teach a vending store inventory management and reporting system using vision feedback.
The following is an Examiner’s Statement of Reasons for Allowance:  No prior art cited here on in any previous Office Action fully anticipates nor renders the claims obvious.  The Examiner is in agreement with Applicant’s arguments that “First, neither Adelberg nor Fausak discloses or suggest a product storage area accessible to consumers via a door in order for the consumer to select a product to be purchased.  The Office cites Adelberg at [0071]-[0074] as allegedly disclosing a product storage area accessible to a consumer via a door. See Office Action at p. 3. However, Adelberg discloses “The doors 106 a and 106 b typically include a lock or another mechanism for restricting access to the inside of the product storage module 104. Such mechanism may prevent access except during certain defined events, such as replenishing inventory, performing maintenance on the vending store and related purposes.”  See Adelberg at [0074]. Thus, Adelberg discloses a door that may provide access to products to replenish inventory or perform maintenance, and not for allowing user to select a product to be purchased. Rather than accessing the product storage compartment, Adelberg discloses that the user retrieves a product that has already been selected and purchased from a delivery bin 128 of its vending store. See Adelberg [0091], [0094] (“the product delivery bin 128 is configured to permit customers to retrieve purchased products from the vending store 100 delivered to the [bin] from the one of the product compartments 109.”). Thus, Adelberg does not disclose or suggest a door that provides a consumer with access to a product storage compartment to allow the consumer to select products to be purchased.  
Second, the cited references fail to disclose or suggest detecting visual characteristics of the product removed from the camera by a camera within the cabinet when the door of the cabinet is opened.”  Therefore, the combination of limitations, clearly presented in the claims of this Application are novel, unobvious and allowable.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL DANNEMAN/Primary Examiner, Art Unit 3687